The plaintiffs instituted several actions before a justice of the peace against defendant T. C. Dickey for sums less than two hundred dollars in each case. Dickey admitted the debts *Page 618 
and consented to judgments. The plaintiff also attached certain property, alleging that it was Dickey's property. The other defendants interpleaded before the justice, alleging that they were bona
(987) fide owners of the property before the attachments issued. The plaintiffs filed affidavits, and moved to dismiss the interpleas on the ground that the value of the property attached was more than fifty dollars, and that the justice could not try the title to property exceeding fifty dollars in value. The value is admitted to be more than fifty dollars in each case. The motion to dismiss the interpleas was allowed by the justice, and the intervenors appealed. The cases were consolidated by consent, and at the trial the court below refused to sever the cases for trial, and also refused to dismiss the interpleas on the grounds above stated, and the plaintiffs appealed.
The defendant Dickey, on the same day, but after the attachments were levied, made a general assignment of his personal property for the benefit of his creditors. Neither party tendered any issues, and the court submitted these:
1. "Did the defendant, T. C. Dickey, assign, dispose of or secrete his property with intent to defraud his creditors as alleged in the complaint?" Answer: "No."
2. "Was the defendant, T. C. Dickey, on 11 December, 1893, about to assign, dispose of or secrete his property with intent to defraud his creditors, as alleged in the complaint?" Answer: "No."
3. "Was A. B. Dickey, on 11 December, 1893, the owner of the horses and livery outfit described in the interplea in this action?" Answer: "Yes."
The fourth, fifth and sixth issues were the same as to the other interpleaders, and each was answered "Yes."
There was considerable evidence bearing upon the value of the property and the alleged sales before the attachments issued. The proofs showed that some of the intervenors were near relatives of T. C. Dickey and that one was his wife. Plaintiffs filed numerous exceptions. They introduced John M. Dickey, who testified that (988) the sales made to the intervenors before the attachments were for a valuable consideration and full value. Defendants asked him, "Was the transaction between you and T. C. Dickey for a valuable and bona fide (consideration) on your part?" Answer: "Yes." Plaintiffs objected. His Honor told the jury "that plaintiff has shown by his own witness, J. M. Dickey, that each of those transactions was in good faith and for a valuable consideration," and that "defendant may rely entirely on the testimony furnished by the plaintiff's witnesses," in his discretion. The defendant's question was unobjectionable, *Page 619 
inasmuch as plaintiff had asked the same witness substantially the same question.
Without writing out in detail the several objections, exceptions and prayers for instructions, we have carefully examined them, and we find nothing therein prejudicial to the plaintiffs, whatever might have been said by the defendants if the verdicts had been given against them.
His Honor charged the jury that when an insolvent sold property to a near relative the law presumes fraud, and the burden of showing a bona fide
transaction and a full consideration rested upon such purchaser. He also told the jury that ordinarily the wife's earnings belonged to her husband, but in North Carolina she may acquire separate property by agreement with her husband, free from her husband's control, "but upon this issue the burden of proof is on the interpleader (she being one), as it is upon each interpleader in this action," and those questions were left to the jury.
The principal controversy made on the argument was jurisdiction in the justice to entertain the attachments. The plaintiffs' misconception of the question arises from considering an attachment as an action, whereas it is only a remedy ancillary to the action, adopted to avoid driving the claimant to a separate action to   (989) try his title. The plaintiffs' contention would lead to the inconsistent result that the creditor could attach property worth more than fifty dollars before a justice, and the claimant could not be allowed to assert his title to the property seized. The right to interplead was considered in Sims v. Goettle, 82 N.C. 268. The interplea is allowed by The Code, secs. 375, 331. The plaintiffs contend that these sections violate the Constitution, Art. IV, sec. 27, and rely on Peyton v.Robertson, 9 Wheat. (U.S.), 527. That article inhibits jurisdiction in the justice of the peace where the title to real estate is in controversy, andPeyton v. Robertson, supra, was an action in detinue, and the jurisdiction failed because the amount was too small in that court. In attachment proceedings the title and not the value of the property is the inquiry to be tried. Dobson v. Bush, 4 N.C. 18; McLean v. Douglas, 28 N.C. 233;Wallace v. Robeson, 100 N.C. 206.
We find no error.
Affirmed. *Page 620